Per Curiam.

The indictment in this case, alleges that INicholas Downey,. on, &c., at, &c., not being licensed, &c., 'did then and there sell to Washington Hunt intoxicating ■liquors, in a less quantity than a quart, contrary, &c.
Defendant moved to quash the indictment; but the motion ■was overruled, and he excepted.
The indictment is alleged to be defective, because it fails to point out the particular kind of liquor which the defendant sold. There is nothing in this objection. In Simpson v. The State, 17 Ind. 444, it was held that an indictment, charging the sale of “intoxicating liquor” generally, was sufficient. See also, Hauser v. The State, May term, 1862.
The judgment is affirmed, with costs.